Case: 20-60636   Document: 00516265229       Page: 1    Date Filed: 04/04/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       April 4, 2022
                              No. 20-60636                           Lyle W. Cayce
                            Summary Calendar                              Clerk



   Brenda Irias Almendares; Santos Raul Salgado; Genesis
   Nicolle Salgado Irias; Ashley Nayely Salgado; Diana
   Iveth Navas Irias,

                                                                Petitioners,

                                   versus

   Merrick Garland, U.S. Attorney General,

                                                               Respondent.


                   Petition for Review of an Order of the
                       Board of Immigration Appeals
                           BIA No. A206 257 271
                           BIA No. A208 771 537
                           BIA No. A208 771 538
                           BIA No. A208 771 539
                           BIA No. A208 771 540
Case: 20-60636      Document: 00516265229           Page: 2    Date Filed: 04/04/2022

                                     No. 20-60636


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Brenda Irias Almendares is a native and citizen of Honduras. She
   applied for asylum and withholding of removal and included her husband,
   Santos Raul Salgado, and her three children, Genesis Nicolle Salgado Irias,
   Ashley Nayely Salgado, and Diana Iveth Navas Irias, in her application.
   8 U.S.C. § 1158(b)(3). The Board of Immigration Appeals (BIA) dismissed
   Irias Almendares’s appeal from the Immigration Judge’s (IJ) denial of her
   application, and she now petitions for review of that decision.
          We review the decision of the BIA and will consider the IJ’s decision
   only to the extent it influenced the BIA’s decision.           Vazquez-Guerra
   v. Garland, 7 F.4th 265, 268 (5th Cir. 2021), petition for cert. filed (U.S. Oct.
   27, 2021) (No. 21-632). We review questions of law de novo and factual
   findings for substantial evidence.      Id.   Under the substantial evidence
   standard, “[t]he [petitioner] has the burden of showing that the evidence is
   so compelling that no reasonable factfinder could reach a contrary
   conclusion.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
          Irias Almendares argues that the BIA erred in affirming the IJ’s
   determination that she is not entitled to asylum and withholding of removal
   based upon her persecution by the gang for being a member of a particular
   social group consisting of “family members of the Irias family on her father’s
   side.” We need not resolve the question of whether the proposed particular
   social group is cognizable because the evidence does not compel a finding that
   there was a requisite nexus between the harm she suffered or feared and
   membership in that group. See Vazquez-Guerra, 7 F.4th at 268-69, 270-71.
   Substantial evidence supports the BIA’s decision that the threats and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2
Case: 20-60636      Document: 00516265229          Page: 3    Date Filed: 04/04/2022




                                    No. 20-60636


   demands for money were motivated by private criminality, which does not
   constitute persecution on account of a protected ground.             See Thuri
   v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004); see also Morales v. Sessions,
   860 F.3d 812, 815 (5th Cir. 2017). Without the required nexus, Irias
   Almendares’s asylum claim fails. See Shaikh v. Holder, 588 F.3d 861, 864
   (5th Cir. 2009). Further, because she did not establish entitlement to
   asylum, she cannot meet the standard for withholding of removal.
   See Vazquez-Guerra, 7 F.4th at 271; Munoz-Granados v. Barr, 958 F.3d 402,
   408 (5th Cir. 2020); Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006).
          Accordingly, Irias Almendares’s petition for review is DENIED.




                                          3